      Case 1:21-cv-00056-GTS-CFH Document 10 Filed 02/26/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF NEW YORK
                                   ALBANY DIVISION

                             CASE NO.: 1:21-cv-00056-GTS-CFH

NEIL R. SHAPIRO,

               Plaintiff,

v.

DR. TIMOTHY MAGGS CHIROPRACTIC,
P.C.,

               Defendant.


                            NOTICE OF VOLUNTARY DISMISSAL

       Plaintiff NEIL R. SHAPIRO, by and through his undersigned counsel, and pursuant to

Fed. R. Civ. P. 41(a)(1)(A)(i), hereby dismisses the instant lawsuit, with prejudice, with each

                                        es and expenses.

Dated: February 25, 2021                      Respectfully submitted,


                                              /s/ Joseph A. Dunne
                                              JOSEPH A. DUNNE (JD0674)
                                              joseph.dunne@sriplaw.com


                                              125 Maiden Lane
                                              Suite 5C
                                              New York, NY 10038
                                              929.200.8446 Telephone
                                              561.404.4353 Facsimile
        2/26/2021
                                              Counsel for Plaintiff Neil R. Shapiro




                                             SRIPLAW
                      CALIFORNIA   GEORGIA   FLORIDA   TENNESSEE    NEW YORK
